Title: To James Madison from James Lovell, 27 January 1806 (Abstract)
From: Lovell, James
To: Madison, James


                    § From James Lovell. 27 January 1806, Boston. “I am honoured by your kind Close of the business which regarded my grand children. I will teach the young Things to esteem you and your agent from my own feelings: And I beg you to be assured that your Gravity and his Jocularity in the conveyance of your Sympathies for our disappointments greatly exceed in Value the Defalcation of my Bank-Bill. I am only sorry that my family concerns should have drawn You for a moment aside from attending to those breastworks which are to be constructed at this time for enabling you to ‘act yourself,’ when so many opposite opinions are thrust at your eyes and are sounding in your ears.”
                